Title: To Thomas Jefferson from Levi McKeen, 19 September 1801
From: McKeen, Levi
To: Jefferson, Thomas


Sir
New York the 19th Septembr 1801
The Republicans of the district which Mr Theodorus Bailey has represented in Congress was encouraged to believe, that Mr Bailey would have been appointed either Supervisor or Naval officer for the state of New York, when a vacancy should happen in those offices, by resignation or otherwise. The first of those offices has however been otherwise filled and I am Just now informed that it is not the Pleasure of the Government that the latter officer should be removed.
I have this moment Learned that the office of Commissioner of Loans for this district has become vacant by resignation, and as Mr Bailey’s Friends have reason to believe that the President of the United States is well acquainted with Mr Bailey’s Merits, they Hope that He will be appointed to that office as a Compensation for His long and faithful Service in our Republican Cause.
Mr Bailey has for many years been a Loan-officer in the County in which He resides under the Government of this State, and would be a very acceptable officer, should He be Appointed to this office. I would further observe that the Republican Citizens of Dutchess County believe they have a Claim to at least one of the respectable offices to be filled in this State.
In presuming to address this to You Sir (as I have not Honor to be known to You) I have been governed by a desire to serve my country, as well as Mr Bailey who is my Neighbor and Friend, and who is not Yet advised that the office of Commissioner of Loans is vacant. I am also induced to believe, that as soon as it was known that the office was vacant there would be other aplications and that it was only necessary to mention Mr Bailey, and for You to know He would accept of the office, to ensure His appointment, I Shall Set off from this City this afternoon and hope to See Mr Bailey in a day or two
I am Sir Your Most obedient Humble servant
Levi McKeen
